Citation Nr: 0531508	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the head and shoulders, to include headaches and 
numbness in arms and neck.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a low back 
disorder, including intervertebral disc syndrome, 
postoperative lumbar laminectomy.

5.  Entitlement to service connection for a right fourth 
finger disorder.

6.  Entitlement to service connection for a right fifth 
finger injury.

7.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a respiratory disorder, including pulmonary 
hypertension and chronic obstructive pulmonary disease 
(COPD), including secondary to tobacco use in service.

8.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for nicotine dependence, secondary to tobacco use 
in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to May 
1962.

The instant appeal as to the residuals of an injury to the 
head and shoulders and as to the low back claim arose from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which denied those claims.  On appeal, in a July 
2000 decision, the Board of Veterans' Appeals (Board) found 
that the head injury claim was denied as not well grounded 
and remanded the back claim.  Since that decision, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
In part, the VCAA provided that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the head injury claim decided in July 2000, could be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  In April 2002, the RO informed the 
veteran that it would readjudicate the head injury claim 
based on these provisions of the VCAA.

The appeal as to the right knee, left foot, respiratory 
disorder and nicotine dependence claims arose from a January 
2003 rating decision, and the finger claims arose from a June 
2003 rating decision.  In this regard, the Board notes that, 
while the RO informed the veteran that it would readjudicate 
the respiratory disorder and nicotine dependence claims based 
upon the provisions of the VCAA noted above, the Board cannot 
do so.  This is so because the July 2000 Board decision did 
not deny the respiratory disorder and nicotine dependence 
claims as not well grounded, as is required for application 
of the readjudication provisions of the VCAA.  Instead, the 
July 2000 Board decision denied these claims on the merits, 
and that decision is final.  Accordingly, the Board has 
recharacterized the respiratory disorder and nicotine 
dependence claims as listed on the first page of this 
decision.

In July 2005, a hearing using videoconferencing techniques 
was held before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.

During the July 2005 hearing, the veteran indicated his 
desire to seek higher ratings for his service-connected 
hearing loss and tinnitus.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action.

The issue of service connection for a right fourth finger 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Intervertebral disc syndrome, postoperative lumbar 
laminectomy, has been attributed to service.

2.  Claimed residuals of an injury to the head and shoulders, 
to include headaches and numbness in arms and neck, as well 
as disorders of the right knee, left foot, and right fifth 
finger disorders were first identified many years after the 
veteran's release from service, and persuasive medical 
evidence attributing these disorders to service has not been 
presented.

3.  The present claims for service connection for a 
respiratory disorder, including pulmonary hypertension and 
COPD, and nicotine dependence, claimed as due to tobacco use 
during service, were filed after June 9, 1998.

4.  A respiratory disorder, including pulmonary hypertension 
and COPD, was first identified many years after the veteran's 
release from service, and competent medical evidence 
attributing these disorders to service has not been 
presented.


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, 
intervertebral disc syndrome, postoperative lumbar 
laminectomy, was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Residuals of an injury to the head and shoulders, to 
include headaches and numbness in arms and neck, a right knee 
disorder, a left foot disorder, a right fifth finger injury 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The veteran's claims of entitlement to service connection 
for a respiratory disorder, including pulmonary hypertension 
and COPD, and nicotine dependence claimed as due to tobacco 
use during service, lack legal merit and entitlement under 
the law.  38 U.S.C.A. § 1103 (West 2002).

4.  A respiratory disorder, including pulmonary hypertension 
and COPD, was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record, and an evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Residuals of an injury to the head and shoulders, to include 
headaches and numbness in arms and neck

The veteran testified during his July 2005 hearing that he 
injured his head and shoulders during a motor vehicle 
accident in service in 1960.  A May 1960 record indicated 
that he was hospitalized for a mild concussion following an 
accident where he sustained a blow to the head.  It was noted 
he had mild memory loss and confusion.  There was no 
reference to headaches, shoulder, or neck problems, including 
numbness, in the service medical records pertaining to that 
incident.  His April 1962 service separation examination 
noted that he had occasional headaches relieved by aspirin in 
the past year and that he had no sequelae from the concussion 
in 1960.  The veteran also testified that he received no 
post-service medical treatment for his problems.  The service 
medical records are entirely silent as to any complaint, 
treatment or diagnosis referable to the shoulders or numbness 
in the arms and neck.  

Also of record is a March 1999 medical statement provided by 
M. W. Reuter, M.D., M.M.S., who noted that he first saw the 
veteran in November 1995 for a right shoulder impingement 
which the veteran reported was injured in a work related 
accident which occurred in 1973.  Other evidence in the file 
reveals that the veteran was retired from his job as a 
firefighter in 1974 following a work injury in 1973.  This is 
negative evidence against the veteran's claim.  

A July 2003 written opinion from R. D. Simon, M.D., noted 
that he had reviewed the service medical record of the 
treatment following the fall down the stairs and subsequent 
medical records documenting post-service treatment, and 
opined that "[i]t is my opinion, by the patient's history, 
that his multiple orthopedic problems are related to the 
injuries sustained while in the military."  A September 2003 
medical statement prepared by C. H. Lichtblau, M.D., noted 
that the veteran reported that he injured his shoulder when 
he fell down some stairs in service in 1959 and that he 
injured his head, neck, and right shoulder in a motor vehicle 
accident in May 1960 and opined that "[i]t is my medical 
opinion that this patient's injuries sustained during 
military service directly pre-disposed him to his . . . 
shoulder . . . injuries."  The service medical records note 
a fall down stairs in 1959 but indicate only complaints 
referable to the back and are silent as to headaches, 
numbness, neck or shoulder problems.  

While the veteran is competent to address symptoms like pain 
and numbness, the probative value of his statements is 
extremely limited.  The Board finds that the veteran's 
statements made in connection with his claim for benefits as 
to the in-service events lack credibility.  His statements 
lack credibility because they were first made over 30 years 
after the incidents in question and because they were made in 
the course of pursuing claims for benefits.  Perhaps most 
significantly, his statements lack credibility because they 
are unsupported by the contemporaneous medical evidence found 
in the service medical records.  Finally, the absence of any 
complaint, treatment, or diagnosis for these conditions until 
the veteran filed his claim for benefits also weighs against 
the claim.

The earliest document in Dr. Lichtblau's records review was 
dated in 1989 and that a 1998 MRI of the right shoulder 
showed a possible small tear.  Dr. Lichtblau assessed status 
post closed head injury, cervical degenerative disc disease, 
and right shoulder impingement syndrome and opined that it 
was his opinion that the veteran's in-service injuries 
predisposed him to shoulder injuries and that "his headaches 
are most likely related to his concussion sustained in the 
military motor vehicle accident in 1960.  A June 2003 written 
opinion from H. Montijo, M.D., provided almost identical 
conclusions.  A March 2004 statement from Dr. Lichtblau 
reiterated his opinions.  

A March 2004 opinion of Dr. Reuter noted that the veteran's 
"current cervical . . . symptomatology as described by the 
military service persisted beyond leaving the military" and 
that "[i]t is in fact reasonable to assess his ongoing 
changes in both his cervical and lumbar spine as degenerative 
sequelae to his military related services." 

While the private medical opinions suggest that the veteran's 
current head, shoulder and neck problems began in service, it 
is clear that these opinions were based on the veteran's 
uncorroborated account of injuring his neck and shoulder in 
service.  Further, it is clear that none of the private 
medical examiners had access to all of the veteran's records 
so their opinions were provided without the benefit of 
reviewing the veteran's entire medical history.  Because an 
in-service onset of right shoulder or neck complaint or arm 
numbness is not shown by the record, and the examiners' 
opinions were predicated on the veteran's representation that 
he injured his right shoulder and neck in service, the 
opinion, by its own terms, has no probative force or effect. 
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An 
opinion based upon an inaccurate factual premise has no 
probative value").  As noted above, the actual 
contemporaneous medical records do not support these private 
medical opinions.  

Further, turning to the complaints regarding the head and 
headaches, the Board is also not persuaded by the private 
medical opinions that there is any relationship between his 
current complaints and service.  The preponderance of the 
evidence of record indicates that these complaints were acute 
and transitory.

The veteran's statements with regard to the date of onset of 
any head, neck, headache, or shoulder problems cannot now be 
accepted as evidence which warrants a grant of service 
connection simply because they have been transcribed into a 
medical report.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  For these reasons, the Board finds that the 
private medical opinions are not sufficiently probative of 
the issue of service connection so as to warrant a grant of 
service connection.

The Board finds that the lack of evidence of treatment for 
any head, neck, headache, or shoulder problems for this long 
period following service weighs against a finding that any 
head, neck, headache, or shoulder problems began during 
service.  With respect to negative evidence, the U. S. Court 
of Appeals for Veterans Claims (Court) held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  The Board therefore finds that the preponderance of 
the evidence is against the claim and that service connection 
for this disorder cannot be granted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

Service connection for a right knee disorder

The veteran testified during his July 2005 hearing that he 
injured his right knee in service when he fell down the 
stairs and when he was in the motor vehicle accident.  He 
also testified that he received no post-service medical 
treatment for his right knee but that recently he had been 
told he had a torn meniscus.  The service medical records are 
silent as to any complaint, treatment or diagnosis referable 
to the right knee.  There is no mention of the right knee in 
the brief service medical record of the fall down the stairs 
or in the service medical records pertaining to the accident.

While the veteran is competent to address symptoms like knee 
pain, the probative value of his statements is extremely 
limited.  The Board finds that the veteran's statements made 
in connection with his claim for benefits as to the in-
service events lack credibility.  His statements lack 
credibility because they were first made over 30 years after 
the incidents in question and because they were made in the 
course of pursuing claims for benefits.  Perhaps most 
significantly, his statements lack credibility because they 
are unsupported by the contemporaneous medical evidence found 
in the service medical records. 

Also of record is a March 1999 medical statement provided by 
Dr. Reuter, who noted that he first saw the veteran in 
November 1995 for a right knee meniscus tear and that he 
"causally relate[d] these injuries to the work related 
accident which occurred in 1973."  A September 2003 medical 
statement prepared by Dr. Lichtblau noted that the veteran 
reported an injury to the right knee in May 1960 and revealed 
that the earliest document in his records review was dated in 
1989 and that a 1991 MRI of the right knee showed a suggested 
meniscal tear.  Dr. Lichtblau assessed meniscal tear with 
degenerative joint disease and opined that "it is within 
reasonable certainty that the [right knee injury] based on 
the patient's history and record available to us that the 
above diagnoses are related to his military service career."  
A June 2003 written opinion from H. Montijo, M.D., provided 
almost identical conclusions.  A March 2004 statement from 
Dr. Lichtblau also stated his opinion that the veteran's 
"injuries sustained during his military service . . . 
directly predisposed him to his . . . knee injuries."

While the private medical opinions, with the exception of Dr. 
Reuter's, suggest that the veteran's current right knee 
problems began in service, it is clear that these opinions 
were based solely on the veteran's own account of injuring 
his right knee in service which lacks credibility and 
significant probative value.  While it appears that at least 
Dr. Montijo had access to at least some of the veteran's 
service medical records, as noted above, they were silent as 
to any complaint, treatment, or diagnosis referable to the 
right knee.  Because an in-service onset of right knee 
complaint is not shown by the record, and the examiners' 
positive opinions were predicated, in part, on the veteran's 
representation that he injured his knee in service, the 
opinion, by its own terms, has no probative force or effect. 
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An 
opinion based upon an inaccurate factual premise has no 
probative value").  As noted above, the actual 
contemporaneous medical records do not support these private 
medical opinions, and neither does the negative opinion of 
Dr. Reuter.  

The veteran's statements with regard to the date of onset of 
his right knee problems cannot now be accepted as evidence 
which warrants a grant of service connection simply because 
they have been transcribed into a medical report.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  For these 
reasons, the Board finds that the positive private medical 
opinions are not sufficiently probative of the issue of 
service connection so as to warrant a grant of service 
connection.

The Board finds that the lack of evidence of treatment for a 
right knee disorder for this long period following service 
weighs against a finding that any right knee disorder began 
during service.  With respect to negative evidence, the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  The Board therefore finds that the preponderance of 
the evidence is against the claim and that service connection 
for this disorder cannot be granted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

Service connection for a left foot disorder

The veteran testified during his July 2005 hearing that he 
injured his left foot in 1958 or 1959 when he was stationed 
at Fort Riley, Kansas, during a very cold winter when he had 
guard detail and sustained frostbite.  He also reported that 
he was discouraged from seeking treatment and that he did not 
get any treatment for the foot either during service or after 
service.  He reported that he now feels a tingling sensation 
in the foot and has to be sure to wear shoes that are not too 
tight.  Service medical records are silent as to foot 
problems except for a May 1961 notation of a corn on the left 
foot.

While the veteran is competent to address symptoms like foot 
pain, the probative value of his statements is extremely 
limited.  The Board finds that the veteran's statements made 
in connection with his claim for benefits as to the in-
service events lack credibility.  His statements lack 
credibility because they were first made over 30 years after 
the incidents in question and because they were made in the 
course of pursuing claims for benefits.  Perhaps most 
significantly, his statements lack credibility because they 
are unsupported by the contemporaneous medical evidence found 
in the service medical records.  Further, the veteran is not 
competent to assert that he had a specific diagnosis, like 
frostbite, in service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to render an 
opinion regarding the diagnosis or etiology of a disease or 
injury).

An October 2002 VA examination report noted the veteran 
reported a cold injury in service and diagnosed residuals of 
a cold injury to the feet.  An April 2003 written opinion 
from M. Metzger, MS, DPM, noted a chief complaint of left 
foot pain and after an evaluation, gave an impression of 
hallux abducto valgus with pain and difficulty walking, left 
foot, and history of cold injury (chilblain's), bilateral 
lower extremities.  The podiatrist noted that the veteran 
stated that "[a]s far as his cold injury goes, it is very 
possible that the injury to his feet from the cold injury is 
in some way responsible for the bunion . . . .  It is made 
clear to the patient that it is difficult to say this for 
sure."  It was also concluded that [b]ecause he is still 
having a lot of pain in his feet ever since the cold injury 
he experienced back while he was in the Military, I feel we 
need to treat him for it."  A March 2004 written statement 
prepared by Dr. Lichtblau also attributed foot complaints to, 
in part, a "frostbite type injury." 

While the VA and private medical opinions suggest that the 
veteran's current left foot problems began in service, it is 
clear that these opinions were based on the veteran's 
uncorroborated account of sustaining frostbite in service.  
Because a history of cold injury to the left foot is not 
shown by the record, and the examiners' opinions were 
predicated on the veteran's representation that he sustained 
a cold injury in service, the opinions, by their own terms, 
have no probative force or effect. See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon 
an inaccurate factual premise has no probative value").  As 
noted above, the actual contemporaneous medical records do 
not support these medical opinions.

The veteran's statements with regard to the date of onset of 
his left foot problems cannot now be accepted as evidence 
which warrants a grant of service connection simply because 
they have been transcribed into a medical report.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  For these 
reasons, the Board finds that the medical opinions are not 
sufficiently probative of the issue of service connection so 
as to warrant a grant of service connection.

The Board finds that the lack of evidence of treatment for a 
left foot disorder for this long period following service 
weighs against a finding that any left foot disorder began 
during service.  With respect to negative evidence, the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  The Board therefore finds that the preponderance of 
the evidence is against the claim and that service connection 
for this disorder cannot be granted.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

Service connection for a low back disorder, including 
intervertebral disc syndrome, postoperative lumbar 
laminectomy

During his July 2005 hearing the veteran testified that he 
fell down a flight of stairs in service and received 
treatment.  The service medical records show that in March 
1959 he sought medical treatment for pain in the lower lumbar 
region after falling down stairs.  The diagnosis was 
undetermined, possible muscle strain in the low back, and he 
was prescribed heat and wintergreen treatments.  The records 
also show that he joined the fire department after service 
and sustained a work injury in 1973 which led to back 
surgery, a laminectomy, in February 1974.  Treatment records 
also reveal that he had a second hemi-laminectomy in 1982 and 
that since that time he has received conservative treatment, 
including medication and injections.  A November 1995 MRI 
revealed osteoarthritis and a herniated disc and a December 
2004 MRI of the lumbar spine revealed significant neural 
foramina stenosis throughout the lumbar spine.

The record contains various medical opinions which address 
the question of whether there is any relationship between the 
veteran's current low back problems and his documented in-
service trauma to the low back.  The positive evidence 
includes (1) a June 2003 written opinion from Dr. Montijo, 
who noted the veteran's in-service and post-service back 
injuries, diagnosed failed back syndrome, and opined that 
"it is within reasonable degree of medical certainty that 
the above injuries [which included failed back syndrome] 
based on the patient's history and record available to us 
that the above diagnoses are related to his military service 
career"; (2) a July 2003 written opinion from Dr. Simon, 
which noted that he had reviewed the service medical record 
of the treatment following the fall down the stairs and 
subsequent medical records documenting post-service back 
treatment, diagnosed chronic lower back pain, and opined that 
"[i]t is my opinion, by the patient's history, that his 
multiple orthopedic problems are related to the injuries 
sustained while in the military; (3) a September 2003 written 
opinion from Dr. Lichtblau which noted that he had reviewed 
certain post-service medical records since 1989, diagnosed 
back disorders including lumbar degenerative joint disease, 
and opined that "[i]t is my medical opinion that this 
patient's injuries sustained during military service directly 
pre-disposed him to his . . . lumbar . . . injuries"; (4) a 
March 2004 addendum from Dr. Lichtblau further explained his 
opinion that "considering the crinology [sp] of events and 
objective findings both physically and radiographically that 
he most likely would have inevitably come to require the 
intervention and treatment which he had received over the 
last 30-40 years.  It was my medical opinion that his work 
related injury in 1974 most likely exacerbated his prior 
military injuries and caused progression of his underlying 
lumbar injury"; and (5) a March 2004 written opinion from 
Dr. Reuter which stated that "after reviewing all of his 
medical records, it was found that his patent's current 
cervical and lumbar symptomatology as described by the 
military service persisted beyond leaving the military.  It 
is in fact reasonable to assess his ongoing changes in both 
his cervical and lumbar spine as degenerative sequelae to his 
military related activities."

The negative evidence includes (1) a September 1993 statement 
from J. A. Rosenblum, M.D., who gave no indication that he 
was aware of the veteran's back injury in service, who had 
treated the veteran's back since 1982, and who stated that 
"this patient's condition stems back to 1975 when he was 
completely disabled"; (2) a March 1999 written statement 
from Dr. Reuter who gave no indication that he was aware of 
the veteran's back injury in service, who had treated the 
veteran's back since 1995, and who stated that he "causally 
relate[d] [the veteran's lumbar spondylosis with right sided 
lumbar radiculopathy] to the work related accident which 
occurred in 1973"; (3) a September 2000 written statement 
from T. B. Scully, M.D., who gave no indication that he was 
aware of the veteran's back injury in service, and who opined 
that the veteran's back problems "all started after a work-
related injury when he was working for the fire department in 
1974"; (4) a March 2002 VA examination report which noted 
the veteran's back injury in service in 1959 and after 
service in 1973 and concluded that "[t]he physical findings 
in 1973/74 is NOT at all related to his fall in 1959 while in 
service." 

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran's 
current back problems are related to his in-service injury.  
First, there are five medical opinions favorable to the claim 
and only four medical opinions which are unfavorable.  
Second, of the four unfavorable opinions, only one of the 
physicians, the VA examiner, appeared to be aware that the 
veteran had an in-service back injury.  Moreover, the author 
of one of the negative opinions, Dr. Reuter, apparently 
changed his mind when he was able to review more medical 
evidence, including the in-service back injury, as he 
provided a favorable medical opinion in 2004.  This change in 
opinion tends to make his earlier unfavorable opinion, dated 
in 2000, less probative.  Finally, the Board finds that the 
positive medical opinions provide more explanation for their 
findings and conclusions than the brief conclusory statement 
supplied by the 2002 VA examiner.

Thus, as the law requires, the Board grants the benefit of 
the doubt in favor of the appellant in this case and finds as 
fact that the veteran's current intervertebral disc syndrome, 
status post laminectomy times two, is related to service.  
38 C.F.R. § 3.102.  In view of the above, the Board finds 
that the criteria for service connection for intervertebral 
disc syndrome, status post laminectomy times two, are met.

Since the Board is providing a full grant of the benefits 
sought on appeal with respect to the low back claim, it 
concludes that remand for compliance with any aspect of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) is not warranted because any 
failure to comply with VCAA requirements in this case would 
not be prejudicial to the appellant.  

Service connection for a right fifth (little) finger injury

The veteran testified during his July 2005 hearing that he 
injured his right fifth finger in his fall down the stairs.  
He also testified that his reported finger problems were not 
noted on his service separation examination and that he 
received no treatment since service, and no current 
treatment, for his right fifth finger complaints.  The 
service medical records are silent as to any complaint, 
treatment or diagnosis referable to the right fifth finger.  
An April 1962 service medical record noted an injury to the 
right fourth finger after falling on the hand a month 
previously, but no mention was made of the right fifth 
finger. 

While the veteran is competent to address symptoms like 
finger pain, the probative value of his statements is 
extremely limited.  The Board finds that the veteran's 
statements made in connection with his claim for benefits as 
to the in-service events lack credibility.  His statements 
lack credibility because they were first made over 30 years 
after the incidents in question and because they were made in 
the course of pursuing claims for benefits.  Perhaps most 
significantly, his statements lack credibility because they 
are unsupported by the contemporaneous medical evidence found 
in the service medical records.  Further, the veteran is not 
competent to assert that he had a specific diagnosis, like 
the fracture of a finger, in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to render an opinion regarding the diagnosis or 
etiology of a disease or injury).

A June 2003 written opinion from Dr. Montijo noted that April 
2003 X-rays revealed an old right fifth metacarpal fracture 
and a "history of PIP joint injury to the right small 
finger."  He opined that "it is within reasonable degree of 
medical certainty that the [right small finger injury] based 
on the patient's history and record available to us that the 
above diagnoses are related to his military service career."  
An August 2004 written statement signed by Dr. Lichtblau 
noted that the veteran complained of increased right little 
finger pain.  Tenderness in the finger was noted on 
examination and August 2004 X-rays again showed and old 
healed fracture of the right fifth metacarpal.  It was 
diagnosed as a "traumatic injury of the PIP joint - service 
related injury."  The veteran reported that X-rays taken in 
1959 and 1962 were negative, and that "there is a very good 
possibility that this was missed on prior X-rays", and that, 
[o]ver time, as the fracture has callused, it is now becoming 
more evident."  The examiner also stated that "[i]n regard 
to his pain, it is soft tissue and not bone related.  The 
bone would have since healed by now and he should not have 
any bone pain."  The examiners provided the opinion that the 
right little finger injury was a "chronic service related 
injur[y]." 

While the private medical opinions suggest that the veteran's 
current right little finger problems began in service, it is 
clear that these opinions were based on the veteran's 
uncorroborated account of injuring his right little finger in 
service.  While it appears that at least Dr. Montijo had 
access to at least some of the veteran's service medical 
records, as noted above, they were silent as to any 
complaint, treatment, or diagnosis referable to the right 
little finger.  Because a history of right little finger 
complaint, let alone fracture, is not shown by the record, 
and the examiner's opinion was predicated on the veteran's 
representation that he fractured his finger in service, the 
opinion, by its own terms, has no probative force or effect. 
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An 
opinion based upon an inaccurate factual premise has no 
probative value").  As noted above, the actual 
contemporaneous medical records do not support these private 
medical opinions.  Further, while Dr. Lichtblau explained 
that the right little finger fracture might have been missed 
on earlier X-rays, he also clearly stated that the veteran 
should not have any bone pain due to the fracture.  See 
Chelte v. Brown, 10 Vet. App. 268, 271-2 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim"). 

The veteran's statements with regard to the date of onset of 
his right little finger problems cannot now be accepted as 
evidence which warrants a grant of service connection simply 
because they have been transcribed into a medical report.  
See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  For 
these reasons, the Board finds that the private medical 
opinions are not sufficiently probative of the issue of 
service connection so as to warrant a grant of service 
connection.

The Board finds that the lack of evidence of treatment for a 
right little finger disorder for this long period following 
service weighs against a finding that any right little finger 
disorder began during service.  With respect to negative 
evidence, the U. S. Court of Appeals for Veterans Claims 
(Court) held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999).  The Board therefore 
finds that the preponderance of the evidence is against the 
claim and that service connection for this disorder cannot be 
granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

Respiratory disorder and nicotine dependence claims

The veteran essentially argues that he has pulmonary 
hypertension and COPD due to smoking during service, or that 
these conditions were otherwise caused or aggravated as a 
result of nicotine dependence that was incurred as a result 
of in-service tobacco use.  He testified that he never smoked 
prior to service, that he smoked in service because it became 
clear to him that if he did not smoke he would be given less 
desirable work details.  He has also been diagnosed with 
bronchial asthma and allergic rhinitis.

As noted above, these issues were previously denied on the 
merits in a July 2000 Board decision, which is final.  
Accordingly, and new and material evidence is required to 
reopen the claim.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Prior to the initiation of the current claim in 2002, 
the law was amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2005).

As the RO did not consider the regulations pertaining to new 
and material evidence when it adjudicated this case, the 
Board has considered the applicability of Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993) (before the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities).  
However, in light of the fact that the veteran lacks 
entitlement under the law to the benefit sought, the Board 
concludes that he has not been prejudiced by the decision to 
deny his current appeal.

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998, 
are subject to this restriction.  The current claim was 
initiated in 2002.  He has asserted that he developed 
nicotine dependence and his respiratory problems, including 
COPD, due to his in-service use of tobacco products.  In this 
case, the provisions of 38 U.S.C.A. § 1103 are dispositive of 
this theory of entitlement and require that the claim be 
denied.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As discussed in detail above, this case is 
one in which the law is dispositive of the issue.  Under such 
circumstances, the VCAA is not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542- 3, (the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter).

The Board notes an exception to the rule set forth in 
38 U.S.C.A. § 1103(a).  This aforementioned law will not 
preclude establishment of service connection for a disease 
which is otherwise shown to have been incurred or aggravated 
in active duty.  38 U.S.C.A. § 1103(b) (West 2002).

In this regard, the Board notes that no new and material has 
been provided with regard to service connection on a direct 
basis for a respiratory disorder.  The evidence received 
since the July 2000 Board decision does not raise a 
reasonable possibility of substantiating the claim.  The new 
evidence reveals simply that the veteran has complained of 
and sought treatment for respiratory disorders since the 
1990s.  It does not reveal that the veteran developed a 
respiratory disorder in service or that any current 
respiratory disorder is related to an aspect of the veteran's 
service which is unrelated to smoking.  

Even assuming, arguendo, that claims for service connection 
for COPD, bronchial asthma and allergic rhinitis on a direct 
basis should be addressed on the merits because the July 2000 
Board decision did not specifically address those 
disabilities, the Board finds that service connection is not 
warranted on a direct basis for those disabilities.  The 
veteran's service medical records are negative for any 
relevant complaints or diagnoses.  Further, the Board notes 
that the currently assessed respiratory disorders were first 
identified several decades after the veteran's release from 
service.  The veteran has presented his own statements 
concerning the cause of his COPD.  However, the evidence of 
record does not show that he is a medical professional, with 
the training and expertise to provide a competent opinion 
regarding the etiology of his COPD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board finds that the lack of evidence of treatment for 
respiratory disorders for this long period following service 
weighs against a finding that any respiratory disorder began 
during service.  With respect to negative evidence, the U. S. 
Court of Appeals for Veterans Claims (Court) held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  The Board therefore finds that the preponderance of 
the evidence is against the claims for service connection for 
a respiratory disorder, including COPD, and nicotine 
dependence.

As the preponderance of the evidence is against finding that 
the veteran's currently manifested respiratory problems are 
etiologically related to service; his claims for service 
connection for these disorders cannot be granted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).

VCAA

With regard to the claims for residuals of an injury to the 
head and shoulders, to include headaches and numbness in arms 
and neck, a right knee disorder, a left foot disorder, and a 
right little finger disorder, the Board finds that VA has met 
its duties to notify and assist under the VCAA.  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

As for the duty to notify, in April 2002, June 2002, and 
January, February, and November 2004 letters, VA notified the 
veteran of the basic elements of service-connected claims, 
and informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letters also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid VCAA notice, the November 2004 
letter specifically notified the veteran that he could submit 
any pertinent evidence in his possession.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO made obtained the veteran's service medical 
records.  The RO also obtained certain post-service medical 
records which were adequately identified and associated them 
with the claims folder.  The veteran was made aware when 
attempts were made to develop private treatment records were 
unsuccessful.  While, VA examinations with medical opinions 
were developed such examinations are unnecessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This is so because there is no probative evidence, as 
explained above, which indicates that the disabilities may be 
associated with active service.  Accordingly, the Board finds 
that the duty to assist was met; nothing in the record 
indicates that relevant evidence exists, but is missing from 
the record due to inaction of VA inconsistent with VCAA.


ORDER

Claims for service connection for residuals of an injury to 
the head and shoulders, to include headaches and numbness in 
arms and neck, a right knee disorder, a left foot disorder, 
and a right little finger disorder are denied.

A claim for service connection for a low back disorder, 
diagnosed as intervertebral disc syndrome, status post 
laminectomy times two, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Claims for service connection for a respiratory disorder and 
nicotine dependence, to include secondary to tobacco use in 
service, are denied.


REMAND

With regard to the issue of entitlement to service connection 
for a right fourth (ring) finger disorder, the Board finds 
that further development is warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence includes an April 1962 
service medical record which notes that the veteran reported 
injuring his hand when he fell on his right ring finger a 
month previously.  In addition, an August 2004 private 
medical opinion signed by C. H. Lichtblau, M.D., indicated 
that the veteran's current complaints related to the right 
ring finger were "chronic service related injuries." 

Accordingly, the RO is requested to schedule a VA examination 
wherein a VA physician would, in connection with a review of 
the claims file, render an opinion with respect to any 
currently diagnosed right ring finger disability, as well as 
the etiology thereof.  In particular, the examiner was 
specifically asked to address whether it was at least as 
likely as not (i.e., probability of 50 percent) that any 
identified right ring finger disorder was initially manifest 
or otherwise originated in service or his service-connected 
disabilities.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of any right ring finger 
disability.  X-rays of the right ring 
finger must be taken, and it should be 
clearly stated whether the veteran has a 
current right ring finger disability, 
including arthritis.  Any additional 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
advance an opinion addressing the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
right ring finger disorder had its onset 
during active service; is etiologically 
related to any of the veteran's service-
connected disabilities; or is in any 
other way causally related to his period 
of active service?  A review of the 
claims folder should be made in 
connection with the examination report.  
A complete rationale must be given for 
all opinions and conclusions expressed.

2.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a right ring finger 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued an SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


